Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Allowable Subject Matter
Claims 21-40 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such receive an input audio signal detected by a sensor of a client device; parse the input audio signal to identify a plurality of candidate requests, each of the plurality of candidate requests based on a different semantic meaning of the input audio signal; determine an interface type of the client device; select a number of the plurality of candidate requests based on the interface type of the client device, the number of the plurality of candidate requests corresponding to a subset of the plurality of candidate requests; generate a first action data structure for a first candidate request of the subset of the plurality of candidate requests and a second action data structure for a second candidate request of the subset of the plurality of candidate requests; select, based on the first candidate request or the first action data structure, a content item provided by a 
The above claims are deemed allowable given the complex nature of generating, selecting, and transmitting limitations as precisely claimed. The closest prior art deals with candidates following disambiguated speech inputs. In ASR it is common and almost inherent to use semantic/syntactic logic for the purposes of parsing and comparing matches. Additional prior art teaches if a threshold is not met then alternative candidates are produced. Further prior art reveals altering text/data depending on the screen size or device type e.g. watch or tablet. However the closest prior art combination yields candidates and further candidates from disambiguation when general confidence thresholds fails, wherein there is no selection as claimed, specifically even in the absence of metrics the prior art is silent with respect to the overall nature of generating, selecting, and transmitting limitations as precisely claimed inclusive of third party content provider content selection contexts. Therefore the prior art fails to teach or suggest the complex claim limitations as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Phillips; Michael S. et al.	US 20110060587 A1
Candidates and disambiguation candidates based on highest probability.

Reich, David E.	US 20020173955 A1
Threshold fail = candidates

Kaplinger; Todd E. et al.	US 20150378579 A1
Display size alters display and font etc.

Viswanathan; Krishnamurthy Koduvayur	US 10438264 B1
Limiting device selection based on screen size.

Willson; Matthew James et al.	US 20180143965 A1
Candidate selection for watch vs phone, user scrolls to get list. 

Hartley, Matthew W. et al.	US 20020184016 A1
ASR thresholds.

Hakkani-Tur; Dilek Z. et al.	US 20090063145 A1



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov